OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on Febru*164ary 18, 1976 and, at all times mentioned herein, maintained an office for the practice of law in Ilion, Herkimer County. The uncontroverted allegations of the petition show that respondent on June 30, 1988 deposited in his bank account the sum of $7,812.57 belonging to his client from the closing of a real property transaction. Thereafter, respondent made several withdrawals for his personal use and benefit, reducing the balance of the account on August 17,1988 to $600.31.
Respondent is guilty of violating 22 NYCRR 1022.5 (a), (b) of this Department’s rules and Code of Professional Responsibility DR 9-102 (A), (B) (see, Matter of Eades, 141 AD2d 43; Matter of Blaney, 113 AD2d 72; Matter of La Bue, 98 AD2d 84). Respondent immediately repaid his client with interest. He accepted full responsibility for his actions and fully cooperated with the Grievance Committee investigation. When respondent appeared before our court, the court was impressed with the straightforward and honest manner with which he described his errors and accepted full responsibility without attempting to excuse his conduct.
Because of respondent’s candor and his unblemished record of 13 years of the practice of law, we conclude that he should be suspended from the practice of law for a period of six months and until the further order of this court.
Dillon, P. J., Callahan, Doerr, Denman and Boomer, JJ., concur.
Order of suspension entered.